Exhibit 10.17

Parsons Corporation

Non-Employee Director Compensation Policy

(As of July 15, 2019)

 

Non-Employee Director Compensation

Fee

Frequency of Payment

Annual Retainers and Meeting Fees

Retainer

Includes compensation for all the duties of a non-employee director, including
attendance at regular, scheduled Board meetings and attendance by Committee
members at Committee meetings held on regular, scheduled Board of Directors
("Board") activity days.

$25,000 per quarter, or any portion of a quarter

Quarterly

Retainer for Committee Chairs

•Audit

•Compensation

•Nominating and Governance

 

$5,000

$4,500

$3,750

Quarterly

Retainer for Committee Members

•Audit

•Compensation

•Nominating and Governance

 

$2,875

$2,000

$2,000

Quarterly

Retainer for Lead Independent Director

$8,750

Quarterly

Special Meeting Fees

•Meetings in addition to and occurring on a day other than those days regularly
scheduled for Board activity.

In person: $2,000

Telephonic: $1,000

Per meeting

 

--------------------------------------------------------------------------------

 

Form of Payment

•Directors may elect to receive all or a portion of their cash retainers (but
not meeting fees) in the form of fully vested shares of common stock (election
may be made in increments of 25%).

•The cash/stock election must be made prior to the last day of the calendar year
preceding the year to which the retainers relate

•If a director fails to make a valid cash/stock election, all of his or her
retainers will be paid in cash.

•If a director elects to receive all or a portion of his or her cash retainers
in the form of fully vested shares of common stock, such shares will be issued
to the director on the first day of each calendar quarter, in advance (and in
the case of a newly-elected or appointed director, on the first day of his or
her service for the then-current quarter).

•The number of shares of common stock to be issued to a director will be
determined by dividing (1) the cash retainers to be paid in the form of fully
vested shares of common stock, by (2) the "Trailing 60 Trading Day Weighted
Average Price" (as defined below) for the Determination Period (as defined
below)

up to and including the last day of the preceding calendar quarter, rounded up
to the nearest whole share.

•The shares issued pursuant to a cash/stock election shall be granted under and
shall be subject to the terms and provisions of the Parsons Corporation
Incentive Award Plan (the “2019 Plan”), and, if a deferral election is made with
respect to such shares, shall be granted subject to the execution and delivery
of award agreements in substantially the forms previously approved by the Board.

•For purposes of this summary, the "Trailing 60 Trading Day Weighted Average
Price" will be calculated by (1) first multiplying (A) the closing price per
share of Parsons common stock for each trading day in the Determination Period,
by (B) the closing volume of shares of Parsons common stock traded on such day,
then (2) adding together the results in clause (1) for all of the trading days
in the Determination Period, then (3) adding together the share volume in clause
(B) for all of the trading days in the Determination Period, then (4) dividing
the amount determined under clause (2) by the amount determined under clause
(3).  The "Determination Period" will be the 60 trading days preceding the date
of determination (e.g., if the Trailing 60 Day Weighted Average Price is to be
determined for purposes of a grant date of January 1, the Determination Period
will be the 60 trading days up to and including the preceding December 31).

 

 

Director Fee Deferral Plan

Each non-employee director is entitled annually to defer part or all of the
retainer fee(s) and meeting fees, whether to be paid in cash or stock pursuant
to a cash/stock election, in accordance with the deferral alternatives set forth
in the Parsons Corporation Board of Directors Fee Deferral Plan for Outside
Directors (the “Fee Deferral Plan”).  Any shares deferred pursuant to such a
deferral election will be issued in the form of a deferred fee award consisting
of a number of restricted stock units under the 2019 Plan determined in
accordance with the formula above and reflecting the director’s deferral
election.

 

Long-Term Incentive Compensation

2 | Page

Approved 10.14.19

 

--------------------------------------------------------------------------------

 

From and after July 15, 2019:

 

On July 15, 2019 and on the first day of each calendar quarter occurring prior
to the first annual shareholders' meeting, commencing October 1, 2019, each
non-employee director will be granted such number of restricted stock units as
is equal to (1) $40,000 divided by (2) the Trailing 60 Trading Day Weighted
Average Price for the Determination Period up to and including the last day of
the preceding calendar quarter, rounded up to the nearest whole share, as
compensation for services during the preceding quarter.

 

From and after the first annual shareholders' meeting following the Effective
Date, on the date of each annual shareholders' meeting, each non-employee
director will be granted such number of restricted stock units as is equal to
(1)

the annual target dollar amount (plus, with respect to the first annual
shareholders' meeting following the Effective Date, a prorated quarterly

target dollar amount for the portion of the calendar quarter in which such
meeting occurs preceding the date of such meeting), divided by (2) the Trailing
60 Trading Day Weighted Average Price for the Determination Period up to and
including the last day preceding the date of grant, rounded up to the nearest
whole share.

 

All restricted stock units will vest on the first anniversary of the date of
grant (e.g., if the date of grant is October 1, 2019, the award will vest on
September 30, 2020).  The restricted stock units will also vest upon a Change in
Control (as defined in the 2019 Plan), or a non-employee director's death or
disability, where disability shall mean an illness or other incapacitation which
the Board determines is not a Section 409A Disability, but precludes such
non-employee director from fully discharging his or her responsibilities as a
member of the Board.  "Section 409A Disability" means, with respect to any
non-employee director, a disability as defined in Treasury Regulation Section
1.409A-3(i)(4)(i), as such term is defined in Section 409A of the Internal
Revenue Code.

 

Restricted stock unit award agreements for awards granted for 2019 service will
include automatic deferral provisions pursuant to the form previously approved
by the Board.  Restricted stock unit award agreements for awards granted for
service in 2020 and after will permit deferrals of the restricted stock unit
awards on terms similar to those under the Fee Deferral Plan.

 

The awards described above shall be granted under and shall be subject to the
terms and provisions of the 2019 Plan, and shall be granted subject to the
execution and delivery of award agreements in substantially the forms approved
by the Board.  

$160,000

 

in the form of restricted stock units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual

 

 

 

 

 

 

 

Director Liability Insurance

Named beneficiary when acting in capacity as director, under two Parsons
Corporation insurance policies:

•Directors and Officers Liability Insurance policy - $50 million aggregate
coverage

•Directors and Officers Fiduciary Liability Insurance policy - $35 million
aggregate coverage

Travel Accident Policy

$500,000 (aggregate $5 million for Board per event)

Travel Costs

Travel will be reimbursed based on the following guidelines, with receipts
required for expense items > $25:

•Air travel:  Domestic, First Class; International, Business Class

•GROUND TRANSPORTATION:  Rail, bus, taxi, parking, tolls, rental cars, and
mileage at the IRS standard mileage rate

•LODGING COSTS:  As required for attending scheduled meetings.  Saturday night
stay-over costs reimbursed if air-fare savings exceed the costs of lodging and
meals and incidentals.  All expenses incurred with add-on/personal travel
(travel either before or after board meetings that is scheduled at the sole
discretion of the director) are the responsibility of the traveler.

•SPOUSE/SIGNIFICANT OTHER TRAVEL:  At the discretion and sole expense of the
director.  Ground transportation and meal costs for those functions that are
designated as social functions will be reimbursable by Parsons.

3 | Page

Approved 10.14.19

 

--------------------------------------------------------------------------------

 

Compensation Limits

Notwithstanding anything to the contrary in this Policy, all compensation
payable under this Policy will be subject to any limits on the maximum amount of
non-employee director compensation set forth in the 2019 Plan, as in effect from
time to time.

General

The cash and long-term incentive compensation described in this Policy shall be
paid or be made, as applicable, automatically and without further action of the
Board, to each member of the Board who is not an employee of Parsons or any
parent or subsidiary of Parsons who is entitled to receive such cash or
long-term incentive compensation, unless such non-employee director declines the
receipt of such cash or equity compensation by written notice to Parsons.  This
Policy shall remain in effect until it is revised or rescinded by further action
of the Board.  This Policy may be amended, modified or terminated by the Board
at any time in its sole discretion.

 

For the avoidance of doubt, the share numbers in this Policy shall be subject to
adjustment as provided in the 2019 Plan Date.

 

 

4 | Page

Approved 10.14.19

 